      Case 4:17-cv-00244-RH-MAF Document 59 Filed 04/24/20 Page 1 of 1
                                                                       Page 1 of 1


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


TROY MANDELL HILL,

             Plaintiff,

v.                                           CASE NO. 4:17cv244-RH-MAF

JUSTIN TURNER,

             Defendant.

_____________________________________/


                            ORDER OF DISMISSAL


      This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 55. No objections have been filed. Upon consideration,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on April 24, 2020.

                                 s/Robert L. Hinkle
                                 United States District Judge



Case No. 4:17cv244-RH-MAF
